Por cuanto, las verdaderas cuestiones aquí suscitadas han sido resueltas por la opinión de este tribunal en el caso de Central Eureka, Inc. v. Juan G. Gallardo, Tesorero de Puerto Rico, No. 4355, decidido el 19 de marzo de 1929, o por la opinión de la corte inferior en el presente caso, y quizás el único aspecto en que se insiste es que la deman-dante, con motivo de la distribución de beneficios hecha en-tre sus socios, ha obtenido derechos adquiridos;
Por cuanto, una contribución sobre ingresos basada en las entradas de 1923 y 1924 para ser satisfecha en 1926, no puede considerarse que afecta derechos adquiridos, toda vez que la Legislatura puede imponer, y en verdad impone, toda contribución sobre ingresos de esta misma manera, y aunque la mercantil puede haber dividido sus ingresos entre sus so-cios, sin embargo, los ingresos recibidos durante dicho pe-ríodo son tributables en años subsiguientes y pueden acredi-tarse en los libros de la mercantil como de la fecha en que se han pagado,
*1019Por taNto, se confirma la sentencia apelada que dictó la Corte de Distrito de Ponce con fecha 16 de marzo de 1927, en el caso arriba titulado.